Citation Nr: 1048207	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss.

2.  Entitlement to a compensable rating for cardiac arrhythmias.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for left eye blindness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran retired from active military service in September 
1982.  He served more than 20 years.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared and testified at a videoconference hearing 
held before the undersigned Veterans Law Judge in December 2006.  
By letter sent in December 2007, the Veteran was advised that the 
Board was unable to obtain a clear recording of that proceeding.  
He was offered the opportunity to have another hearing, but he 
declined.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of a compensable rating for cardiac arrhythmias is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During the course of his appeal, the Veteran has not shown 
compensable bilateral hearing loss for VA purposes on any 
examination.
 
2.  The totality of the evidence does not show that the Veteran's 
sleep apnea either began during or was otherwise caused by his 
military service.

3.  The medical evidence does not show that the Veteran's sleep 
apnea was aggravated by radiation treatment for his prostate 
cancer.

4.  The evidence does not show that the Veteran's blindness in 
the left eye is the result of either his time in service or a 
service connected disability, to include the Veteran's 
arrhythmia.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.85, 4.86 (2010). 

2.  Criteria for service connection for sleep apnea have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).

3.  Criteria for service connection for left eye blindness have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 
Hearing loss

The Veteran currently receives a noncompensable rating for 
bilateral hearing loss.  

Pursuant to VA's rating schedule, the assignment of a disability 
rating for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric designations 
derived from the results of audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometric tests at the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 auditory 
acuity levels designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the 
pure tone threshold is 30 decibels or less at 1,000 Hz, and 70 
decibels or more at 2,000 Hz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will be elevated to the next 
higher Roman numeral.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only 
on Pure tone Threshold Average," is used to determine a Roman 
numeral designation (I through XI) for hearing impairment based 
only on the pure tone threshold average.  Table VIa will be used 
when the examiner certifies that use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of Section 4.86, described in the 
preceding paragraph.  38 C.F.R. § 4.85(c).  

The Veteran underwent a VA audiologic examination in February 
2005, the results of which are as follows, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
55
55
LEFT
15
25
60
65
70

The average pure tone threshold in the Veteran's left ear was 55 
decibels.  The average pure tone threshold in the Veteran's right 
ear was 44 decibels.  The Veteran also received a score of 82 
percent for the left ear and 90 percent for the right ear on the 
Maryland CNC test for word recognition.  

Accordingly, the Veteran was assigned level II for his right ear 
and level IV for his left ear, which fails to meet the schedular 
criteria for a compensable rating for hearing loss.  Table VIa 
was not available, as the evidence failed to show either a 
decibel loss of at least 55 at 1,000 Hz in either ear, or a loss 
of at least 70 decibels at 2,000 Hz in either ear.

The Veteran underwent a second VA audiologic examination in June 
2009, the results of which are as follows, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
55
60
LEFT
25
25
45
70
75

The average pure tone threshold in the Veteran's left ear was 54 
decibels.  The average pure tone threshold in the Veteran's right 
ear was 45 decibels.  The Veteran also received a score of 88 
percent for the left ear and 92 percent for the right ear on the 
Maryland CNC test for word recognition.  

Accordingly, the Veteran was assigned level II for his right ear 
and level II for his left ear, which fails to meet the schedular 
criteria for a compensable rating for hearing loss.  Table VIa 
was not available, as the evidence failed to show either a 
decibel loss of at least 55 at 1,000 Hz in either ear, or a loss 
of at least 70 decibels at 2,000 Hz in either ear.

Recent VA treatment records were also reviewed, but they failed 
to show hearing loss that was more severe than what was shown by 
the VA examination.  

The Board fully acknowledges the Veteran's exposure to military 
noise while in service and VA has accepted that this noise 
exposure caused the Veteran's current bilateral hearing loss.  
However, as noted above, rating hearing loss for VA purposes 
requires a mechanical application of the results of hearing 
examinations.  Therefore, while the Veteran has hearing loss for 
VA purposes, acoustic testing has failed to show that the 
Veteran's hearing loss is of such severity as to warrant a 
compensable rating on a schedular basis.  

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria does not reasonably 
describe the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 

At his VA examination in 2009, the Veteran reported that his 
situation of greatest difficulty was understanding speech when 
there was background noise.  However, diminution in hearing 
acuity is contemplated by the rating schedule.  

Accordingly, the Veteran's claim is denied.




II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.
 
Sleep apnea 

In August 2004, more than two decades after he was discharged 
from service, the Veteran filed a claim for service connection 
for a "sleep disorder."  He provided no additional information 
as to what specific disability he was claiming at that time.  

At VA examinations in December 1982 and December 1983, no sleep 
related complaints were voiced.  The first record of sleeping 
problems appeared in February 2003 when the Veteran was diagnosed 
with obstructive sleep apnea by Dr. Tumen; a follow-up session in 
March 2003 confirmed the diagnosis. 

In his March 2005 notice of disagreement, the Veteran stated that 
this condition has worsened after the radiation therapy for his 
service-connected prostate cancer.  It is noted that his final 
external radiation was completed in mid March 2003.  

The Veteran was provided with a VA examination in 2009.  The 
examiner reviewed the medical records, but was unable to find any 
specific injury that would have caused the Veteran's current 
sleep apnea.  Additionally, the examiner explained that radiation 
treatment for prostate cancer is very localized and may cause 
localized symptoms in the area of the rectum or bladder, but it 
was not known to cause symptoms diffuse and away from the 
radiation site, such as sleep apnea.

In this case, the Veteran first asserted that his sleep apnea was 
the result of his military service.  However, he did not allege 
that it began while he was in service or that it had continued 
since service.  Treatment records indicate that sleep apnea was 
not diagnosed for approximately two decades after the Veteran 
left service, and the Veteran has not disagreed with this 
assertion.  As such, the evidence does not show a direct link 
between the Veteran's sleep apnea and his time in military 
service.

The Veteran has also suggested that the radiation treatment that 
he received for his prostate cancer may have aggravated his sleep 
apnea.  However, he did not point to any objective evidence to 
support such an assertion.  He also did not cite any medical 
treatise to support his proposed theory that treatment for 
prostate cancer could aggravate sleep apnea, and the Veteran is 
not medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  
Furthermore, while the Veteran argued that his sleep apnea was 
aggravated by his radiation therapy, he has repeatedly asserted 
that his sleep apnea is doing well at medical appointments over 
the last five years.  Additionally, a VA medical opinion was 
obtained, but the examiner found that it was less likely than not 
that the Veteran's sleep apnea was either secondary to, or 
aggravated by his treatment for prostate cancer.

As such, there is no competent, credible evidence to support any 
of the Veteran's theories of entitlement, and therefore the 
criteria for service connection have not been met with regard to 
the Veteran's sleep apnea.  Accordingly, the Veteran's claim is 
denied.

Left eye blindness

The Veteran contends that he is legally blind in his left eye due 
to an injury he reportedly received in service when he fell out 
of a moving vehicle while in Vietnam.  The Board notes that the 
Veteran is currently diagnosed to have both glaucoma and 
cataracts bilaterally.  However, the blindness in his left eye is 
the result of ischemic CRVO (central retinal vein occlusion) and 
not the result of either the glaucoma or cataracts, per the 
opinion of a VA examiner in 2009.

Service treatment records do not show any complaints of, or 
treatment for, any in-service injury or disease that affected the 
visual acuity of the Veteran's left eye.  The only eye symptom 
was that the Veteran had a refractive error of his near vision 
for which he was given a prescription.  In May 1982, the Veteran 
denied having any eye trouble; and in August 1982, he again 
denied any eye problems on a medical history survey completed in 
conjunction with his retirement physical.  Additionally, the 
Veteran's physical in July 1982 found that he had 20/20 vision in 
his left eye.

Following service, the Veteran filed a claim in October 1982 in 
which he sought service connection for seven different issues, 
but no eye disability or visual deficit was claimed.  Shortly 
thereafter, in a December 1982 VA examination report it is noted 
that the Veteran's eyes were found to be negative for any 
problems.

The first post-service eye complaints did not appear for many 
years following service.
 
In January 2007, the Veteran submitted two statements from eye 
doctors in support of his claim.  The first statement, from 
Calvert Ophthalmology Center, noted that the Veteran was seen in 
December 2006 and January 2007, and reported that his best 
corrected visual acuity in the left eye was 20/400.  The 
diagnoses were glaucoma and cataracts.  The doctor also stated 
that the decreased vision in the left eye was apparently due to 
an old injury during military service.  However, this conclusion 
appears to be little more than a recitation of the Veteran's 
reported history, and the doctor provided no rationale for such a 
conclusion. 

The second statement, from Dr. Drew, indicated that the Veteran 
has cataracts and glaucoma in both eyes, which were age related, 
chronic and progressive.  The cataracts were visually limiting 
with a best corrected visual acuity of 20/25 in the right eye and 
20/50 in the left eye.  Dr. Drew also stated that glaucoma was 
present in both eyes and was chronic and progressive.  It was 
being treated with ocular medication and the Veteran's 
intraocular pressure was well-controlled.  Dr. Drew stated that 
because both conditions had been present for multiple years prior 
to the Veteran coming into his care, it was impossible for him to 
know when the conditions became clinically significant.

After reviewing the evidence, the Board found that a remand was 
required.  In particular, the Board noted that the doctors' 
statements that had been received in January 2007 were facially 
inconsistent as one determined the best visual acuity in the 
Veteran's left eye was 20/400 while the other found it was 20/50.  
The Board also requested that a medical opinion be provided to 
determine the etiology of the Veteran's loss of visual acuity in 
the left eye.

The Veteran's left eye was examined in July 2009.  The examiner 
noted that the Veteran had a questionable incident of ischemic 
CRVO in the left eye over 20 years earlier with a subsequent 
laser surgery.  On examination, the Veteran had vision without 
correction of 20/40 and 4/200 at distance and 20/200 and 20/800 
at near.  The examiner attributed the vision loss in the 
Veteran's left eye to central retinal vein occlusion.  The 
examiner noted that from a review of the Veteran's claims file, 
the Veteran had eye examinations in August 1977 and again in 
October 1981 on which his visual acuity was documented as 20/20 
in both eyes.  Thus, the examiner opined that the Veteran did not 
have uncorrectable vision loss prior to this date.

Essentially, the examiner reasoned that the Veteran's vision loss 
began after his military service, and concluded that the cause of 
the vision loss was central retinal vein occlusion, not some 
injury or accident in service.

From a review of the totality of the evidence, the Board finds 
that the medical evidence does not relate the Veteran's left eye 
blindness to his military service.  It is true that the 2007 
statement from Calvert Ophthalmology indicated that the decreased 
vision in the Veteran's left eye was apparently due to an old 
injury in service, but this opinion appears to be based purely on 
the Veteran's own subjective reporting.  There is no indication 
that the person providing the opinion had access to the Veteran's 
service treatment records which do not describe an eye disability 
or injury.  Similarly, there is no indication that the opinion 
was rendered with the knowledge that the Veteran denied having 
eye problems on several occasions after service.  Likewise, the 
statement is in essence, only speculative as it is qualified by 
the word, "apparently."  As such, given that this opinion was 
speculative and not supported by any rationale, it is not 
considered very probative or sufficient to establish the in-
service occurrence of an eye disability.

Following service, there is no indication of any eye problems for 
a number of years, and the Board finds it curious that the 
Veteran would claim 8 different disabilities following service, 
but would not opt to include eye problems if he was in fact 
actually having them at that time.  The fact is that the 
Veteran's service treatment records are negative for any eye 
injury, and no records of any eye treatment appeared for several 
decades following service.  This weighs heavily against any 
assertion there was chronic symptomatology dating back to 
service.  

While the evidence firmly establishes left eye blindness, the 
totality of the evidence strongly weighs against the conclusion 
that it either began during or was otherwise caused by the 
Veteran's military service.

In VA treatment records from September 2007, the Veteran reported 
having laser treatment on his left eye for a "mini-stroke" 20 
years earlier, but there is no evidence of record showing such an 
operation; and even if it did, the fact remains that 20 years 
earlier, was still approximately 5 years after the Veteran 
separated from service.  As such, even were it accepted that the 
Veteran had laser eye surgery, this fact does not establish that 
the Veteran's left eye blindness either began during or was 
otherwise caused by the Veteran's military service.

The Veteran's representative has argued that an additional VA 
examination is warranted to determine whether there is any causal 
relationship between the Veteran's ischemic central retinal vein 
occlusion and his service connected cardiac arrhythmias, 
suggesting that a relationship would be logical as both involved 
the way the blood flowed through the veins.    

In considering whether to remand the issue for a medical nexus 
opinion, the Board notes that the Federal Circuit, has held that 
a VA medical examination is not required as a matter of course in 
virtually every veteran's disability case involving a nexus 
issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
(distinguishing cases where only a conclusory generalized 
statement is provided by the veteran, in which case an 
examination may not be required).  

The Board believes that Waters is applicable to this case.  While 
the representative asserted that an examination is warranted, the 
representative is not medically qualified to determine that there 
even might be a relationship, simply because both ischemic 
central retinal vein occlusion and cardiac arrhythmia involve the 
flow of blood.  The representative has not advanced any medical 
opinion suggesting this might be the case or any treatise 
evidence showing any link between ischemic central retinal vein 
occlusion and cardiac arrhythmia.  As such, the representative's 
lay statement is insufficient to trigger VA's duty to provide an 
examination with an opinion. 

Given that the evidence weighs strongly against the conclusion 
that the Veteran's central retinal vein occlusion and resulting 
left eye blindness either began during or was otherwise caused by 
the Veteran's military service, the criteria for service 
connection have not been met, and the Veteran's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in October 2009, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above; as 
well as informing him how effective dates and disability ratings 
are formulated.   

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.

VA and private treatment records have been obtained.  The Veteran 
was also provided with several VA examinations (the reports of 
which have been associated with the claims file).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.  Here, there is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's bilateral hearing loss since his last 
VA examination.  An examination and opinion was also obtained 
with regard to the Veteran's sleep apnea an left eye blindness 
claims.  The Board finds that the VA examinations that were 
provided during the course of this appeal to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to either 
evaluate his disability under the applicable rating criteria or 
to determine whether service connection was warranted.  

Additionally, the Veteran was offered the opportunity to testify 
at an additional hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.
 

ORDER

A compensable disability rating for hearing loss is denied.

Service connection for a sleep disorder is denied.

Service connection for left eye blindness is denied.


REMAND

The Board has concluded that an additional remand is 
unfortunately necessary with regard to the Veteran's service 
connected cardiac arrhythmias.  

The Veteran currently receives a noncompensable rating for 
cardiac arrhythmias under 38 C.F.R. § 4.104, DC 7010, which is a 
rating code for supraventricular arrhythmias.  Under this 
Diagnostic Code, a 10 percent rating is assigned when a Veteran 
has either permanent atrial fibrillation (lone atrial 
fibrillation), or one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia that is 
documented by ECG or Holter monitor.  A 30 percent rating is 
assigned when a Veteran's cardiac arrhythmias cause paroxysmal 
atrial fibrillation or other supraventricular tachycardia, with 
more than four episodes per year documented by ECG or Holter 
monitor.

A second Diagnostic Code is also available for ventricular 
arrhythmias under 38 C.F.R. § 4.104, DC 7011.  Under this 
criteria, a 10 percent rating is assigned when there is a 
workload of greater than 7 METs, but not greater than 10 METs, 
results in dyspnea, fatigue, angina, dizziness, or syncope, or 
when continuous medication is required.  A 30 percent rating is 
assigned when a workload of greater than 5 METs, but not greater 
than 7 METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
Ratings in excess of 30 percent require left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent or 
congestive heart failure.

A review of the Veteran's private and VA treatment records shows 
that his heart has repeatedly been found to be regular in rate 
and rhythm with no murmurs, rubs or gallops.

In his notice of disagreement in March 2005, the Veteran asserted 
that he had been taken off Viagra and had his exercise limited, 
which he attributed implicitly to his cardiac arrhythmias.

In January 2005, the Veteran underwent a VA examination of his 
cardiac arrhythmias.  The Veteran denied having been given a 
formal diagnosis for his cardiac arrhythmia, but he reported 
symptoms that included feeling like his heart was racing and his 
heart was skipping beats.  He also reported chest discomfort, leg 
cramping, and shortness of breath.  The examiner indicated that 
the Veteran was healthy appearing and a cardiac examination was 
regular in rate and rhythm, without murmurs or gallops.  Holter 
monitor, and thallium tests were performed, and the Veteran 
exercised on a treadmill for a standard Bruce Protocol.  The 
examiner indicated that the Veteran experienced chest pain but no 
cardiac arrhythmias occurred.  However, the Veteran achieved only 
7 METS and had a left ventricle ejection fraction of 55%, 
although it was noted that he had normal systolic wall 
thickening.  The global left ventricular systolic function was 
normal.  The examiner rendered a diagnosis of sensation of heart 
racing and palpitations of an unknown etiology.  

Having reviewed the appropriate Diagnostic Codes, it is unclear 
whether the symptoms attributable to the Veteran's service 
connected cardiac arrhythmias are best rated under Diagnostic 
Code 7010 or Diagnostic Code 7011.  Furthermore, it is unclear 
from the VA examination report whether, if Diagnostic Code 7010 
is appropriate, the Veteran would meet the criteria for a 
compensable rating.  Additionally, it is unclear whether the 
Veteran's test results, such as a METs of only 7, were the result 
of his service connected cardiac arrhythmias. 

As such, another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 
2009 to the present.

2.  Then, schedule the Veteran for an 
examination to evaluate the nature and 
severity of his service connected cardiac 
arrhythmias.  The examiner should be provided 
with the claims file and should review it.  A 
complete rationale should be provided for any 
opinion expressed.

The examiner should offer his or her comments 
as to whether supraventricular arrhythmia or 
ventricular arrhythmia best characterizes the 
Veteran's service connected disability.   

In any event, the examiner should, if 
possible, indicate the following:

	the Veteran's METs workload; 

	the Veteran's ejection fraction percent; 
and 

whether there is permanent atrial 
fibrillation (lone atrial fibrillation), 
or; 

one to four episodes per year of 
paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by 
ECG or Holter monitor, or;

paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more 
than four episodes per year documented by 
ECG or Holter monitor.  

3.  Following completion of the development 
requested, readjudicate the Veteran's claim.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided with a 
supplemental statement of the case and an 
appropriate period of time allowed for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


